    Case 6:14-cv-00047-RSB-BWC Document 276 Filed 03/16/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


    WASEEM DAKER,

                  Plaintiff,                                     CIVIL ACTION NO.: 6:14-cv-47

          v.

    BRIAN OWENS, et al.,

                  Defendants.


                                                ORDER

         Presently before the Court are Plaintiff’s Partial 1 Objections to Magistrate’s February 3,

2021 Report and Recommendation. (Doc. 266.) After an independent and de novo review of the

record, the Court OVERRULES Plaintiff’s Objections to the Magistrate Judge’s Report and

Recommendation, ADOPTS the Magistrate Judge’s Report and Recommendation, (doc. 253), and

DENIES Plaintiff’s Motion for Partial Summary Judgment and Permanent Injunction;

Alternatively, Emergency Motion for Preliminary Injunction or Temporary Restraining Order.

(Doc. 180.)

         In his Report and Recommendation, the Magistrate Judge recommended the Court deny

Plaintiff’s Motion for Partial Summary Judgment and Permanent Injunction; Alternatively,

Emergency Motion for Preliminary Injunction or Temporary Restraining Order. (Doc. 253.)

Plaintiff, through his Motion, requested a preliminary injunction or temporary restraining order

ordering Defendants to allow a tray or plate from the ‘Eid feast to be prepared and delivered to


1
  While Plaintiff styles his Objections as “Partial Objections,” the time for filing any additional objections
has passed. Further, Plaintiff has not provided the Court with any reason why his “Partial Objections”
should not be treated as his full Objections. Accordingly, the Court treats these Objections as his complete
and final Objections.
    Case 6:14-cv-00047-RSB-BWC Document 276 Filed 03/16/21 Page 2 of 3




Plaintiff specifically in his cell. (Doc. 180, p. 1.) The Magistrate Judge recommended the Court

deny the Motion, finding the requested relief to be “clearly outside the scope of the issues in this

suit, and even if it were not, Plaintiff has failed to demonstrate a substantial likelihood of success

on the merits.” (Doc. 253, p. 4.)

        Plaintiff, in his Objections, contends the issue of the ‘Eid feast is properly before the Court

because he seeks to add claims on this issue in his latest Motion to amend and supplement

complaint. (Doc. 266, p. 2.) The Court, however, recently denied Plaintiff leave to file his

proposed third amended and supplemental complaint, in which he sought to add numerous

defendants and claims, including a claim concerning his access to the ’Eid feasts. (Doc. 275

(denying Doc. 246).) Moreover, Plaintiff previously tried and failed to bring a similar pleading

adding such claims. (Doc. 234 (denying Plaintiff’s Motion to amend and supplement complaint

with additional claims, including ‘Eid feast claims, (doc. 174, pp. 130–33)). The Magistrate Judge

correctly determined the issue of the ‘Eid feasts is not properly before this Court, and as a result,

Plaintiff is not entitled to pursue injunctive relief on the issue. See Kaimowitz v. Orlando, 122

F.3d 41, 43 (11th Cir. 1997), opinion amended on other grounds on reh’g, 131 F.3d 950 (11th

Cir. 1997) (“A district court should not issue an injunction when the injunction in question is not

of the same character, and deals with a matter lying wholly outside the issues in the suit.”). 2


2
  Plaintiff argues he would have been allowed to bring the ‘Eid feast claims if the Court had not initially
dismissed his case in 2014, resulting in this case going up on appeal for several years. (Doc. 266, pp. 2–3.)
This argument is speculative and without merit. Plaintiff’s recent attempts to supplement this action with
new claims failed for reasons other than his delay in bringing them. (Doc. 234 (finding proposed pleading
violated Rule 8, Rule 20, and would result in a “completely unmanageable case”); Doc. 275 (same).)
Furthermore, Plaintiff tried and failed to bring the ‘Eid feast claims in multiple other suits over the years.
See, e.g., Daker v. Allen, No. 6:17-cv-79, doc. 42 (S.D. Ga. Dec. 6, 2017) (dismissing 12/4/2016 Complaint
that included ‘Eid feast claims (doc. 1 at 21) for failure to follow court order); Daker v. Dozier, No. 5:17-
cv-25, ECF No. 17 (M.D. Ga. July 18, 2017) (dismissing 1/16/2017 Complaint, which included ‘Eid feast
claims, (ECF No. 1-1 at 26), for being duplicative and mis-joined in bad faith, and denying motion for leave
to proceed IFP due to three strikes); Daker v. Owens, 5:12-cv-459, ECF No. 388 (M.D. Ga. May 8, 2017)
(dismissing with prejudice 9/5/2016 Amended Complaint that included ‘Eid feast claims, (ECF No. 255 at
136)); Daker v. Bryson, No. 6:16-cv-57, doc. 17 (S.D. Ga. Mar. 20, 2017) (dismissing 5/17/2016 Complaint


                                                      2
  Case 6:14-cv-00047-RSB-BWC Document 276 Filed 03/16/21 Page 3 of 3




        Plaintiff also spends much of his Objections arguing that the issue of his access to the ‘Eid

feasts is not moot. (Doc. 266, pp. 3–6). However, the Court need not reach this issue as the ‘Eid

feast claim is clearly not pending before this Court.

        For the foregoing reasons, Plaintiff’s Objections are OVERRULED. This Court adopts

the Court’s Report and Recommendation, (doc. 253), as the opinion of the Court and DENIES

Plaintiff’s Motion for Partial Summary Judgment and Permanent Injunction; Alternatively,

Emergency Motion for Preliminary Injunction or Temporary Restraining Order. (Doc. 180.)

        SO ORDERED, this 16th day of March, 2021.




                                           R. STAN BAKER
                                           UNITED STATES DISTRICT JUDGE
                                           SOUTHERN DISTRICT OF GEORGIA




that included ‘Eid feast claim, (doc. 1 at 110), as Plaintiff did not qualify for in forma pauperis status). The
procedural history of this case certainly did not bar Plaintiff from bringing the claims. Rather, Plaintiff’s
repeated procedural missteps are the reason he has been unable to proceed on his ‘Eid feast claims.


                                                       3
